674, 677, 818 P.2d 849, 851 (1991).            It is petitioner's burden to
                       demonstrate that this court's extraordinary intervention is warranted.
                       Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844
                       (2004).
                                   Having considered petitioner's arguments, we are not
                       persuaded that our intervention is warranted.         Id. In particular, because
                       some of the factors set forth in Saavedra-Sandoval v. Wal-Mart Stores,
                       Inc., 126 Nev. „ 245 P.3d 1198, 1201 (2010), and Scrimer v. Eighth
                       Judicial District Court, 116 Nev. 507, 516, 998 P.2d 1190, 1195-96 (2000),
                       support the district court's decision to grant the untimely motion to
                       enlarge and to deny the motion to dismiss, the district court neither
                       exceeded its jurisdiction nor arbitrarily or capriciously exercise its
                       discretion. Smith, 107 Nev. at 677, 818 P.2d at 851; Int'l Game Tech., 124
                       Nev. at 197, 179 P.3d at 558; see Saavedra-Sandoval, 126 Nev. at 245
                       P.3d at 1200 (explaining that the good-cause determinations under NRCP
                       4(i) are within the district court's discretion). 2 Accordingly, we
                                   ORDER the petition DENIED.



                                                Gibbons



                                                                    Saitta

                             2Moreover, even if Rodriguez-Cortez lacked good cause for filing the
                       untimely enlargement motion and for failing to timely serve process,
                       dismissal of his third-party complaint would have been without prejudice.
                       See NRCP 4(i). And given the applicable time limitations for the claims
                       asserted in his complaint, see Pack v. LaTourette, 128 Nev.     „ 277
                       P.3d 1246, 1249 (2012); Saylor v. Arcotta, 126 Nev.       „ 225 P.3d
                       1276, 1278 (2010), Rodriguez-Cortez could have timely refiled his
                       complaint.
SUPREME COURT
        OF

     NEVADA
                                                              2
(0) 1947A    (4((fDp
                   cc: Hon. Rob Bare, District Judge
                        Barron & Pruitt, LLP
                        Kevin A. Sprenz
                        H3Law - Hansen Hale & Hansen
                        Law Offices of R.S. & Associates
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A    deo